     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 1 of 10




 1   WO                                                                                    MGD

 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Dexter Delbert Loring,                         No. CV 19-05133-PHX-JAT (JFM)
10                            Plaintiff,
11    v.                                             ORDER
12
      William Daly, et al.,
13
                              Defendants.
14
15          Plaintiff Dexter Delbert Loring, who was previously confined in the Salt River Pima
16   Maricopa Indian Community’s Department of Corrections (“Salt River DOC”) in
17   Scottsdale, Arizona, brought this pro se civil rights action pursuant to 42 U.S.C. § 1983
18   and the Religious Land Use and Incarcerated Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc-
19   2000cc-5.1 (Doc. 1.) Defendants Salt River DOC Director William Daly and Lieutenant
20   Director Dean Lee have filed a Motion to Dismiss pursuant to Federal Rule of Civil
21   Procedure 12(b)(1) and (6). (Doc. 31.) Plaintiff was informed of his rights and obligations
22   to respond (Doc. 32), and he opposes the Motion. (Doc. 39.)
23          The Court will grant the Motion to Dismiss.
24   I.     Background
25          Plaintiff alleges in Count Eight of his Complaint that while he was incarcerated in
26   the Salt River DOC, he asked why he and other prisoners in administrative segregation,
27
28          1
            Plaintiff filed this action while he was incarcerated by the Salt River DOC, but he
     was subsequently released from Salt River DOC custody. (See Docs. 8, 23, 24.)
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 2 of 10




 1   where Plaintiff was held, were not allowed to attend ceremonial sweat lodge when other
 2   prisoners not in administrative segregation were allowed to do so. (Doc. 1 at 15.) Plaintiff
 3   alleges that Defendants Daly and Lee “haven’t made [an] effort to accommodate all
 4   inmates to practice ceremonial religion, as guaranteed in the Indian Tribal Rights Act and
 5   Civil Rights Law.” (Id.) Plaintiff further alleges that unidentified staff “have suggested at
 6   least once a month for all inmates, so to have equality and fairness, but Director Daly
 7   responded this was not priority.”2 (Id.) As a result, Plaintiff has suffered emotional and
 8   mental anguish. (Id.) Plaintiff seeks $2 million in damages and reformation of Salt River
 9   DOC policy “wherein all personnel are held accountable to the fullness of discipline for
10   acts against inmates.” (Id. at 16.)
11          On screening pursuant to 28 U.S.C. § 1915A(a), the Court determined that Plaintiff
12   stated the following claims in Count Eight: a RLUIPA claim for injunctive relief against
13   Daly and Lee in their official capacities and a First Amendment claim for damages against
14   Daly and Lee in their individual capacities. (Doc. 17.) The Court directed Daly and Lee
15   to answer these claims and dismissed the remaining claims and Defendants. (Id.)
16          Daly and Lee move to dismiss Plaintiff’s Complaint, arguing that the Court lacks
17   subject matter jurisdiction due to tribal sovereign immunity, Plaintiff lacks standing to
18   assert a RLUIPA claim or to obtain injunctive relief, and Plaintiff fails to state a claim
19   because Daly and Lee, as tribal officials, did not act under color of state law. (Doc. 31.)
20   II.    Motion to Dismiss Legal Standards
21          A      Federal Rule of Civil Procedure 12(b)(1)
22          Rule 12(b)(1) allows a defendant to raise the defense that the court lacks jurisdiction
23   over the subject matter of an entire action or of specific claims alleged in the action. When
24   considering a motion to dismiss for lack of subject matter jurisdiction, the Court takes as
25   true the material facts alleged in the complaint. See Whisnant v. United States, 400 F.3d
26   1177, 1179 (9th Cir. 2005). But the Court is not restricted to the face of the pleadings; it
27
28          2
              Although unclear, it appears that the suggestion was that all prisoners be allowed
     to attend ceremonial sweat lodge once a month.

                                                 -2-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 3 of 10




 1   may consider affidavits to resolve any factual disputes concerning the existence of
 2   jurisdiction. McCarthy v .United States, 850 F.2d 558, 560 (9th Cir. 1988) (citation
 3   omitted); see Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1379 (9th Cir. 1983)
 4   (consideration of material outside the pleadings did not convert a Rule 12(b)(1) motion into
 5   one for summary judgment). If a defendant files a Rule 12(b)(1) motion attacking the
 6   existence of subject-matter jurisdiction, the plaintiff bears the burden of proving that
 7   jurisdiction exists. Thornhill Publ’g Co. v. Gen. Tel. & Elecs. Corp., 594 F.2d 730, 733
 8   (9th Cir. 1979).
 9          B.     Federal Rule of Civil Procedure 12(b)(6)
10          A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of the claims alleged
11   in the complaint. Ileto v. Glock, Inc., 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Dismissal
12   of the complaint, or any claim within it, may be based on either a “‘lack of a cognizable
13   legal theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”
14   Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121-22 (9th Cir. 2008) (quoting
15   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990)).
16          A pleading must contain a “short and plain statement of the claim showing that the
17   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While Rule 8 does not demand
18   detailed factual allegations, “it demands more than an unadorned, the-defendant-
19   unlawfully-harmed-me accusation.”         Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
20   “Threadbare recitals of the elements of a cause of action, supported by mere conclusory
21   statements, do not suffice.” Id. To survive a motion to dismiss, a complaint must state a
22   claim that is “plausible on its face.” Iqbal, 556 U.S. at 678. “A claim has facial plausibility
23   when the plaintiff pleads factual content that allows the court to draw the reasonable
24   inference that the defendant is liable for the misconduct alleged.” Id.
25          Generally, when deciding a Rule 12(b)(6) motion, the court looks only to the face
26   of the complaint and documents attached thereto. Van Buskirk v. Cable News Network,
27   Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc. v. Richard Feiner & Co.,
28   Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). If a court considers evidence outside the



                                                  -3-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 4 of 10




 1   pleading, it must convert the Rule 12(b)(6) motion into a Rule 56 motion for summary
 2   judgment. United States v. Ritchie, 342 F.3d 903, 907–08 (9th Cir. 2003). A court may,
 3   however, consider documents incorporated by reference in the complaint or matters of
 4   judicial notice without converting the motion to dismiss into a motion for summary
 5   judgment. Id.
 6   III.   Discussion
 7          A.       Sovereign Immunity
 8                   1.   Legal Standard
 9          “Indian tribes are ‘domestic dependent nations’ that exercise inherent sovereign
10   authority over their members and territories.”       Okla. Tax Comm’n v. Citizen Band
11   Potawatomi Indian Tribe of Okla., 498 U.S. 505, 509 (1991) (quoting Cherokee Nation v.
12   Georgia, 5 Pet. 1, 17, 8 L.Ed. 25 (1831)). “Suits against Indian tribes are thus barred by
13   sovereign immunity absent a clear waiver by the tribe or congressional abrogation.” Santa
14   Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978)). Tribal sovereign immunity “also
15   protects tribal employees where a tribe’s officials are sued in their official capacities”
16   because such a suit would in effect be against the tribe, which is barred by tribal sovereign
17   immunity. Pistor v. Garcia, 791 F.3d 1104, 1110 (9th Cir. 2015) (quoting Maxwell v. Cnty.
18   of San Diego, 708 F.3d 1075, 1086 (9th Cir. 2015)).
19          The issue of tribal sovereign immunity is properly addressed in a motion to dismiss
20   pursuant to Federal Rule of Civil Procedure 12(b)(1). See Pistor, 791 F.3d at 1114. In this
21   context, “the party asserting subject matter jurisdiction has the burden of proving its
22   existence,” i.e., that immunity does not bar the suit, and “[n]o presumptive truthfulness
23   attaches to [a] plaintiff’s allegations.” Id. at 1112 (citations and quotations omitted). In
24   resolving a motion to dismiss based on tribal sovereign immunity, “[a] district court may
25   hear evidence regarding jurisdiction and resolv[e] factual disputes where necessary.” Id.
26   (internal citations and quotation marks omitted).
27          However, sovereign immunity does not bar suits for damages against tribal officials
28   in their individual capacities. See Maxwell, 708 F.3d at 1089-90 (holding that the plaintiffs



                                                 -4-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 5 of 10




 1   were suing the paramedics from the Viejas Band of Kumeyaay Indians Tribal Fire
 2   Department in their individual capacities for money damages, not the Viejas Band, and that
 3   any damages would come from the defendants’ own pockets and not the tribal treasury).
 4                 2.     Facts
 5           The Salt River Pima Maricopa Indian Community (SRPMIC or “Community”) is a
 6   federally recognized sovereign Indian tribe.3      85 Fed. Reg. 5462 (Jan. 30, 2020).
 7   SRPMIC’s Tribal Code states that it possesses the “inherent sovereign authority and
 8   sovereignty to regulate the conduct of persons and activities within its territory and
 9   jurisdiction.” Section 1-6, SRPMIC Code of Ordinances (“Tribal Code”).4 Under the
10   Tribal Code, “sovereign immunity of the Community [SRPMIC], its division, agents,
11   entities, instrumentalities, employees or officials” can only be waived by the SRPMIC.
12   Tribal Code Sec. 23-20.
13           Defendant Daly asserts in a Declaration that, in 1967, the Community assumed full
14   control of the Law and Order Program and established the Salt River DOC on February 16,
15   2000. (Doc. 31-1 at 3 ¶¶ 3-4; Doc. 31-1 at 6.) The Salt River DOC Director and Lieutenant
16   Director are delegated with full Community authority to operate the Salt River DOC and
17   the corrections facility, which is located within the Tribal Government complex and within
18   the exterior boundaries of the Community’s reservation. (Id. ¶¶ 2, 4-8.) Daly is responsible
19   for supervising all matters related to Salt River DOC operations, and he takes direction
20   from and reports to the Community Council. (Id. ¶ ¶ 5-6.) Lee is responsible for the day-
21   to-day operations of the Salt River DOC under Daly’s supervision. (Id. ¶ 7.) Both Daly
22   and Lee supervise the development and administration of the Salt River DOC policies
23   regarding administrative segregations and the availability and attendance at sweat lodge.
24   (Id. ¶ 9.)
25
             3
26            It appears that Plaintiff is a member of the SRPMIC based on his averments in
     Court filings such as “this “lawsuit would make a big difference w/in my community of
27   Salt River Indian Community” (Doc. 8 at 3) and “[a]s a Native American incarcerated in
     these institutions . . . .” (Doc. 34 at 5).
28           4
             The Tribal Code is available https://www.srpmic-nsn.gov/wp-content/uploads
     /2018/12/CodeOfOrdinances-Complete.pdf (last visited May 19, 2021).

                                                -5-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 6 of 10




 1                 3.     Discussion
 2          Defendants argue that the Court lacks subject matter jurisdiction over claims
 3   brought against them in their official capacities based on tribal sovereign immunity, which
 4   extends to the governmental activities of the tribe. (Doc. 31 at 5-6.) They also contend
 5   that Plaintiff’s individual-capacity claim for damages is actually a “masked official
 6   capacity suit.” (Id. at 7, citing Pistor, 791 F.3d at 1113.)
 7          Plaintiff responds that federal district courts have “all right[s] to intervene into any
 8   federal tribal land when a crime is committed or certain rights are violated” such as “when
 9   an authorit[at]ive individual dictates to control those rights in order to manage and override
10   certain laws and acts, such as [RLUIPA].” (Doc. 39 at 1.) Plaintiff asks how tribal
11   sovereignty immunizes “abuse of authority and entitle burden [sic] on Community
12   members?” (Id. at 3.) Plaintiff argues that “Defendant [sic] needs to answer for his actions
13   against inmates on tribal lands.” (Id. at 4.)
14          Plaintiff has not met his burden of proving that this Court has subject matter
15   jurisdiction over his official-capacity claim against Defendants for their alleged actions
16   taken on tribal lands pursuant to tribal authority. As such, Plaintiff’s official capacity
17   RLUIPA claim against Defendants is barred by tribal sovereign immunity, and the Court
18   will dismiss this claim.5
19          Although the Court liberally construed Plaintiff’s Complaint at screening as stating
20   an individual-capacity First Amendment claim against Defendants under § 1983, the Court
21   now reconsiders the screening Order to find that Plaintiff has only stated an official-
22   capacity claim against Defendants. See City of L.A., Harbor Div. v. Santa Monica, 254
23   F.3d 882, 885 (9th Cir. 2001) (“[a]s long as a district court has jurisdiction over the case,
24   then it possesses the inherent procedural power to reconsider, rescind, or modify an
25   interlocutory order for cause seen by it to be sufficient”) (internal citations omitted).
26
27
28         In addition, Plaintiff’s claim for injunctive relief, the only relief available under
            5
     RLUIPA, is moot because Plaintiff has been released from the custody of Salt River DOC.

                                                     -6-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 7 of 10




 1          This is because Plaintiff has only alleged that Defendants failed to accommodate
 2   the religious rights of all prisoners in administrative detention, not just himself, and when
 3   “certain staff” suggested “once a month for all inmates,” presumably suggesting that all
 4   prisoners, including those in administrative detention, be allowed to participate in the sweat
 5   lodge ceremony monthly, Daly rejected this policy change. Moreover, although Plaintiff
 6   requested damages, the relief Plaintiff seeks is aimed at changing Salt River DOC policy.
 7   Plaintiff confirmed this in his Response, stating that what he is seeking is “remodification
 8   of tribal policy that involve the Salt River Department of Corrections” and “w[ith] this
 9   lawsuit I only wish to remodify living conditions and policy.” (Doc. 39 at 4-5.) As to his
10   request for damages, Plaintiff said, “maybe the amount was excessive or even not to be
11   heard . . . ., but the point still stands, Defendant [sic] needs to answer for his actions against
12   inmates on tribal lands.” (Id. at 4.)
13          Based on these averments, Plaintiff’s alleged injuries arise from a policy, practice,
14   or custom of the Salt River DOC, over which Defendants have policymaking authority, at
15   the direction of the Community Council, which is an official-capacity claim. (Doc. 31-1
16   at 3-4 ¶¶ 6, 9.) See Cortez v. County of Los Angeles, 294 F.3d 1186, 1188-89 (9th Cir.
17   2002) (holding that a local government is liable for the actions of “its lawmakers or by
18   those whose edicts or acts may fairly be said to represent official policy”) (quoting Monell
19   v. N.Y. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978); see also Kentucky v. Graham, 473
20   U.S. 159, 166 (1985) (an official capacity suit represents a way of pleading an action
21   against an entity, and it is treated as a suit against the entity). Additionally, due to the
22   nature of the primary relief Plaintiff seeks—reformation of Salt River DOC policy—
23   Plaintiff’s First Amendment claim is in essence an official-capacity claim against the
24   SRPMIC and is barred by principles of sovereign immunity.
25          B.      Failure to State a Claim
26          Alternatively, even if the Court construed this as an individual-capacity First
27   Amendment claim, Plaintiff fails to state a claim because Plaintiff has not alleged that
28   either Defendant was acting under color of state law. Thornton v. City of St. Helens, 425



                                                   -7-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 8 of 10




 1   F.3d 1158, 1163-64 (9th Cir. 2005) (to prevail in a § 1983 claim, a plaintiff must show that
 2   (1) acts by the defendants (2) under color of state law (3) deprived him of federal rights,
 3   privileges or immunities and (4) caused him damage) (citation omitted). “No action under
 4   42 U.S.C. § 1983 can be maintained in federal court for persons alleging deprivation of
 5   constitutional rights under color of tribal law.” R.J. Williams Co. v. Fort Belknap Hous.
 6   Auth., 719 F.2d 979, 982 (9th Cir. 1983) (citing Santa Clara Pueblo v. Martinez, 436 U.S.
 7   49, 56 (1978)). “Actions taken under color of tribal law are beyond the reach of § 1983,
 8   and may only be examined in federal court under the provisions of the Indian Civil Rights
 9   Act.” Id. (recognizing that the Supreme Court has “foreclosed any reading of the [Indian
10   Civil Rights Act] as authority for bringing civil actions in federal court to request . . . forms
11   of relief [other than habeas corpus]”); see also Wallace v. N. Cheyenne Corrs. Officers,
12   No. CV 09-116-BLG-RFC, 2009 WL 5173897, at *1 (D. Mont. Dec. 30, 2009) (granting
13   motion to dismiss where the plaintiff failed to allege that “the tribal entities and officers
14   acted ‘under color of state law,’ as is required to state a claim under § 1983”); Mullins v.
15   Sycuan Band of Kumeyaay Nation, CV 08-0870-LAB (JMA), 2008 WL 2745260, at *2
16   (S.D. Cal. July 11, 2008) (dismissing § 1983 claims against Indian tribe’s police
17   department and officers where the complaint “omitted one key element: they did not act
18   ‘under color of state law,’ as is required to state a claim under that section”).
19          An action is under color of state law when the state’s role in the action is
20   “significant.” Lopez v. Dep’t of Health Servs., 939 F.2d 881, 883 (9th Cir.1991). Generally
21   speaking, tribal officers “who act in concert with officers of the state are acting under the
22   color of state law within the meaning of section 1983.” Evans v. McKay, 869 F.2d 1341,
23   1348 (9th Cir. 1989).
24          Plaintiff has not alleged that either Defendant was acting under color of state law;
25   nor has he provided any facts indicating there was any state involvement. Plaintiff’s
26   Response does not specifically address Defendants’ argument that they did not act under
27   color of state law, and Plaintiff only asserts that Defendant Daly “did not act accordingly
28   under tribal law and Community law by restricting me from ceremonial sweat,” apparently



                                                   -8-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 9 of 10




 1   conceding there was no state involvement or that either Defendant acted under color of
 2   state law. (See Doc. 39 at 1-2.) Nor does Plaintiff suggest he could amend his Complaint
 3   to allege a significant state role.
 4   IV.    Dismissal Without Leave to Amend
 5          Defendants did not address in their Motion whether dismissal, if granted, should be
 6   with or without prejudice, and Plaintiff does not address the issue at all in his Response or
 7   seek leave to amend if the Motion were granted. In their Reply, Defendants argue that
 8   dismissal should be with prejudice because Plaintiff “cannot correct the fatal deficiencies
 9   in the Complaint.” (Doc. 40 at 9.)
10          Pursuant to Rule 15(a) of the Federal Rules of Civil Procedure, the Court may grant
11   leave to amend “freely” “when justice so requires.” A dismissal without leave to amend is
12   improper unless it is beyond doubt that the complaint “could not be saved by any
13   amendment.” Harris v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009). “Leave to amend
14   is warranted if the deficiencies can be cured with additional allegations that are ‘consistent
15   with the challenged pleading’ and that do not contradict the allegations in the original
16   complaint.” United States v. Corinthian Colleges, 655 F.3d 984, 995 (9th Cir. 2011)
17   (quoting Reddy v. Litton Indus., Inc., 912 F.2d 291, 296–97 (9th Cir. 1990)). However,
18   where amendment would be futile, there is no reason to prolong litigation by allowing
19   further amendments. Lipton v. Pathogenesis Corp., 284 F.3d 1027, 1039 (9th Cir. 2002);
20   Klamath-Lake Pharmaceutical Ass’n v. Klamath Med. Serv. Bureau, 701 F.2d 1276, 1293
21   (9th Cir. 1983) (futile amendments should not be permitted).
22          The Complaint was filed almost two years ago, and it does not appear that Plaintiff
23   could amend his Complaint to state a claim. Additional factual allegations will not change
24   the fundamental fact that Plaintiff’s claims against Defendants in their official capacities
25   are barred by tribal sovereign immunity. Additionally, any individual-capacity claims
26   Plaintiff may attempt to assert against Defendants are not cognizable under RLUIPA,
27   which does not extend to individual-capacity claims; nor are they cognizable under§ 1983
28   because Defendants were acting only under tribal law, not under state law. The Court



                                                 -9-
     Case 2:19-cv-05133-JAT-JFM Document 45 Filed 05/25/21 Page 10 of 10




 1    therefore concludes that further opportunities to amend would be futile, and will, in its
 2    discretion, dismiss Plaintiff’s Complaint without leave to amend.
 3    IT IS ORDERED:
 4          (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’
 5    Motion to Dismiss (Doc. 31).
 6          (2)    Defendants’ Motion to Dismiss (Doc. 31) is granted, and this action is
 7    dismissed with prejudice. The Clerk of Court must enter judgment accordingly.
 8          Dated this 25th day of May, 2021.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                - 10 -
